DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

This communication is in response to applicant’s response to a None-Final Office Action submitted on March 17, 2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS

13. (Currently Amended) The smart alarm module of claim 1, wherein the smart alarm module having the second connector terminal is operable to perform a speed lock/AC off unlock door process for the vehicle.

END AMENDMENT
Claims Status
Claim 13 is amended.
Claim 1 is as previously Presented.
Claim 2 is as previously canceled.
Claims 3-12 and 14-17 as originally presented.
Claims 1 and 3-17 are pending.

Terminal Disclaimers Accepted/Approved
The Electronic Terminal Disclaimers filed on March 17, 2022 disclaiming the terminal portion/s of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,059,545 B1 and U.S. Co-Pending Application No. 16/931,519, which is now Allowed have been accepted. The terminal disclaimers have been recorded. 

Reason for Allowance

Claims 1 and 3-17 are allowable.

The following is an examiner’s statement of reasons for allowance:

As to claim 1, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 1, comprising limitations: “wherein the second connector terminal comprises, a door lock signal output path adapted to drive the vehicle's door switch by receiving a pulsed signal from the microprocessor to lock the vehicle's door, a door unlock signal output path adapted to drive the vehicle's door switch by receiving a pulsed signal from the microprocessor to unlock the vehicle's door, a speed signal input path adapted to detect the vehicle's movement, and a door switch signal input path adapted to detect the vehicle’s door signal for determining open/close state of the vehicle’s door; an input interface adapted to make connection to the on-board electronics of the vehicle to detect communication protocol and receive information from the remote controller; a sensor adapted to quantized shock waves applied to the vehicle and to feed a first activating signal to the microprocessor when the quantized values exceeds a predetermined value”, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).

As to claims 3-17 directly/indirectly depend from allowed claim 1 and therefore are allowed for the same reason/s.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are to show the state of art.
The prior art to Mercado, Jr. (U.S. Patent No. 6,956,467 B1), discloses a Car Alarm with Automatic Dialer is provided as an apparatus that provides automatic dialing capabilities to a wireless phone or pager when presented an alarm signal from a car alarm system. The invention provides an interface and link between the car alarm system and the user or owner of the car, no matter the distance separating the two. The invention will provide numeric or alphanumeric messaging based upon the capabilities of the receiving wireless phone or pager. The invention is also capable of reporting various stages of theft to the user by way of descriptive messages that are displayed on the text readout of the receiving wireless device. These varying stages can range from minor bumping of the car, to glass breakage, to attempted starting, to engine running and the like. Additionally, in the case of a wireless phone, the user can dial up emergency law enforcement personnel also instantaneously after receiving the alarm, resulting in faster response time and the likelihood of apprehension (shown in Figures 2-4 and described in Column 4, lines 20 - Column 9, line 18).

The prior art of Yoshida et al. (U.S. Publication No. 2006/0017550 A1), discloses an on-vehicle controller performs smart control for transmitting a transmission request signal to a predetermined area and for unlocking a door of a vehicle based on a return signal transmitted by a portable device receiving the transmission request signal, security control for providing a warning if improper conduct to the vehicle is detected, remote keyless entry control for locking or unlocking the door according to a manual operation signal, which is transmitted from the portable device according to button manipulation thereof, and immobilizer control for permitting an engine start if an identification code transmitted from a transponder of the portable device coincides with an identification code stored in the vehicle. If a mode switch is switched to an off position, the controller is switched to a power-saving mode for performing only the immobilizer control (shown in Figures 1-2 and described in Abstract, Paragraphs 0013-0014 and 0022-0027).

The prior art of Goren (U.S. Publication No. 2010/0048244 A1), discloses a remote control system including an RF receiver controlled by an RF remote control transmitter. The remote control system is capable of sending various commands by the transmitter that transmits electrical pulses to the system and from it to the vehicle central computer or to relevant electrical systems in the vehicle. The remote transmitter is using RF frequency located in the car key or in a mobile phone preferably equipped with a Bluetooth (BT) transmitter, and a hands free telephone having a BT build-in, to operate the system through a connector device. The connector device uses RF waves in changeable frequency and is an adjustable plug & play unit, attached to wires braid connected to the vehicle central computer at one end, and to wires braid of the unit at the other end. The multifunctional remote control is integrated in the car key or is operating via a mobile phone. The functions of the multifunctional remote control device include, as hereunder described, a code security system that electronically disconnects the vehicle functions when a security breach is detected. The multifunctional remote control replaces the code security system located in the vehicle (shown in Figure 1 and described in Paragraphs 0006-0007 and 0016-0020).

The prior art to DiCroce et al. (U.S. Patent No. 5,850,173), discloses an automobile alarm systems have a remote control door unlock feature. Here, when the driver approaches the automobile, the doors are locked, and the system is armed, the driver activates a small transmitter, which usually is on the automobile ignition key, or attached to the key, and this causes the system to disarm and all of the automobile doors to unlock. Recently there has been a spate of crimes where thieves hide next to an automobile, and when the driver unlocks the doors with the door unlock transmitter, the thief comes out of hiding and enters through one of the doors, usually the front passenger door. The driver then either flees, or is accosted in the automobile by the thief. The present invention inhibits such a thief from entering the automobile, by providing a two-step door unlock feature. Here the driver approaches the automobile, the doors are locked and the system is armed. A first activation of the transmitter unlocks only the front driver's door (and also disarms the system). If the driver wishes to unlock all the doors, then the transmitter is activated twice, but in rapid succession, e.g. within 5 seconds. The first, activation unlocks the driver's door (and also disarms the system) and second unlocks all the doors. A second activation of the transmitter, but after the short time period, e.g. after the 5 seconds, will lock all doors, and arm the system. Thus, a driver who approaches the automobile, remotely unlocks only the driver's door, and then sees a suspicious person, near the automobile, has the option of either entering the driver's door and driving away (the suspicious person is locked out of all the other doors), or of activating the transmitter again, after the short, e.g. 5 second, time delay. This locks all doors and arms the system. The driver then leaves the area and returns with an attendant or helper. In all events the driver is more secure with this new two-step door open feature (shown in Figures 1-8B and described in Column 1, line 54 – Column 2, line 19 and Column 5, line 39 - Column 9, line 42).

The prior art of Parnaby (U.S. Publication No. 2005/0253691 A1), discloses 
a vehicle security system comprising: a first part mounted in a relatively inaccessible location on a vehicle, for example behind the dash board of the vehicle, tampering with the security components of the security system is effectively inhibited. With the second part of the security system linked with its first part via the electronic communications link and being mounted in a relatively accessible location in the vehicle, e.g. on the dash board of the vehicle in an accessible location, insofar as the second part will account for the major part of the component cost of the vehicle security system and particularly the more expensive components, if the vehicle security system is preloaded on a vehicle and a purchaser of the vehicle does not wish to purchase the system, the second part can be easily removed from the vehicle without requiring significant skills and the most expensive part of the security system is thus easily recoverable, while the first part can be simply left within the vehicle (shown in Figure and described in Paragraphs 0030-0038). 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/SISAY YACOB/						April 22, 2022           Primary Examiner, Art Unit 2685